UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-23970 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0216135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Huntington Quadrangle Melville, New York 11747 (Address of principal executive offices) (Zip Code) 631-777-5188 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x The number of shares of Common Stock issued and outstanding as of May 2, 2008 was 51,394,961 and 48,250,861. INDEX FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at March 31, 2008 (unaudited) and December 31, 2007 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2008 and 2007 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Qualitative and Quantitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 PART II. Other Information 29 Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equities Proceeds and Use of Proceeds 31 Item 6. Exhibits 32 2 INDEX PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2008 December31, 2007 Assets (unaudited) Current assets: Cash and cash equivalents $ 32,402,875 $ 32,219,349 Marketable securities 23,068,694 30,684,206 Accounts receivable, net of allowances of $8,577,847 and $8,780,880, respectively 22,338,128 26,141,636 Prepaid expenses and other current assets 2,035,214 1,625,417 Deferred tax assets, net 3,807,325 3,807,325 Total current assets 83,652,236 94,477,933 Property and equipment, net of accumulated depreciation of $15,005,202and $13,861,313, respectively 8,169,295 7,945,258 Long-term marketable securities 1,320,585 - Deferred tax assets, net 5,988,364 5,969,778 Other assets, net 2,766,016 2,831,878 Goodwill 3,512,796 3,512,796 Other intangible assets, net 431,079 443,909 Total assets $ 105,840,371 $ 115,181,552 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 1,440,993 $ 1,779,720 Accrued expenses 6,493,125 6,711,231 Deferred revenue, net 14,842,972 14,142,145 Total current liabilities 22,777,090 22,633,096 Other long-term liabilities 250,352 251,094 Deferred revenue, net 5,004,295 4,818,985 Total liabilities 28,031,737 27,703,175 Commitments and contingencies Stockholders' equity: Preferred stock - $.001 par value, 2,000,000 shares authorized - - Common stock - $.001 par value, 100,000,000 shares authorized, 51,352,868 and 51,340,268 shares issued, respectively and 48,408,768 and 50,156,168 shares outstanding, respectively 51,353 51,340 Additional paid-in capital 125,521,541 122,294,782 Accumulated deficit (23,958,244 ) (25,292,001 ) Common stock held in treasury, at cost (2,944,100 and 1,184,100 shares, respectively) (23,530,701 ) (9,053,824 ) Accumulated other comprehensive loss, net (275,315 ) (521,920 ) Total stockholders' equity 77,808,634 87,478,377 Total liabilities and stockholders' equity $ 105,840,371 $ 115,181,552 See accompanying notes to unaudited condensed consolidated financial statements. 3 INDEX FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2008 2007 Revenues: Software licence revenue $ 15,318,919 $ 10,437,505 Maintenance revenue 5,114,247 4,333,539 Software services and other revenue 1,373,494 1,569,634 21,806,660 16,340,678 Operating expenses: Cost of maintenance, software services and other revenue 3,314,488 2,769,824 Software development costs 5,878,785 5,516,185 Selling and marketing 8,958,751 6,968,751 General and administrative 1,901,221 1,937,780 20,053,245 17,192,540 Operating income (loss) 1,753,415 (851,862 ) Interest and other income, net 559,261 499,371 Income (loss) before income taxes 2,312,676 (352,491 ) Provision for income taxes 978,919 202,084 Netincome (loss) $ 1,333,757 $ (554,575 ) Basic net income (loss) per share $ 0.03 $ (0.01 ) Diluted net income (loss) per share $ 0.03 $ (0.01 ) Basic weighted average common shares outstanding 49,590,008 48,594,410 Diluted weighted average common shares outstanding 51,690,245 48,594,410 See accompanying notes to unaudited condensed consolidated financial statements. 4 INDEX FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net income (loss) $ 1,333,757 $ (554,575 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 1,135,532 878,940 Share-based payment compensation 2,247,242 2,169,236 Non-cash professional services expenses 92,404 20,849 Tax benefit from stock option exercises (955,860 ) - Provision for returns and doubtful accounts 1,051,587 1,192,345 Deferred income taxes 978,919 - Changes in operating assets and liabilities: Accounts receivable 2,756,714 3,375,343 Prepaid expenses and other current assets (392,660 ) (191,391 ) Other assets 170,509 45,278 Accounts payable (351,962 ) (30,299 ) Accrued expenses (443,984 ) (1,251,837 ) Deferred revenue 880,512 2,638,305 Net cash provided by operating activities 8,502,710 8,292,194 Cash flows from investing activities: Sale of marketable securities 34,730,999 20,046,190 Purchase of marketable securities (28,540,184 ) (26,840,353 ) Purchase of property and equipment (1,188,953 ) (1,039,456 ) Security deposits (17,000 ) - Purchase of intangible assets (51,339 ) (51,626 ) Net cash provided by (used in) investing activities 4,933,523 (7,885,245 ) Cash flows from financing activities: Payments to acquire treasury stock (14,476,877 ) - Proceeds from exercise of stock options - 4,127,801 Tax benefit from stock option exercises 955,860 - Net cash (used in) provided by financing activities (13,521,017 ) 4,127,801 Effect of exchange rate changes on cash and cash equivalents 268,310 (26,754 ) Net increase in cash and cash equivalents 183,526 4,507,996 Cash and cash equivalents, beginning of period 32,219,349 16,105,009 Cash and cash equivalents, end of period $ 32,402,875 $ 20,613,005 Cash paid for income taxes $ 202,817 $ 241,311 The Company did not pay any interest for the three months ended March 31, 2008 and See accompanying notes to unaudited condensed consolidated financial statements. 5 INDEX FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial
